 Case 8:20-cr-00127-MWF Document 202 Filed 05/07/21 Page 1 of 1 Page ID #:2336



    United States Probation &Pretrial Servicesr-~.
                                           United States District Court                         ~     ~:~-~,
                                           Central District of California                       ~     ~~. 3
                                                                                                    ~-~c       ~
                                                                                                    d~         ~
                                                                                                    n~?
                                                                                                    ~~~J
                                                                                                    S~'F' ~p
            Kiry K. Gray                                                             Jeffrey ho~~ ~                   D
District Court Executive /Clerk of Court                                Acting ChiefProbation   Pi~~~.~er~s Officer
                                                                                                      r C7

                                                                                                       ~n




                                                            Date: May 7, 2021
                                                            Re: Release Order Authorization
                                                            Docket Number: 8:20CR-00127-MWF
                                                            Defendant: Lei Guan



To Whom It May Concern:

The above-referenced defendant was ordered released on a bond that includes the special
condition of placement into the Location Monitoring Program and RELEASE TO PRETRIAL
SERVICES ONLY. The Location Monitoring Unit has been advised and is available to release
the defendant from custody.

If you determine the bond has been satisfied, please prepare a release order with the RELEASE
TO PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge's signature.

                                                           Sincerely,


                                                                      ~~
                                                                    -~7
                                                                            .-
                                                           Fernando Basulto
                                                           U.S. Probation &Pretrial Services Officer
                                                           Telephone No.213-894-8850
